Title: To Benjamin Franklin from the Marquis de Valory and Other Favor Seekers, 5 July 1780
From: Valory, Charles-Jean-Marie, marquis de
To: Franklin, Benjamin


On July 5, 1780, in the document printed below, the marquis de Valory solicits Franklin’s help in cashing a payment made to him in American currency. Eleven other people in the course of the following four months were to seek assistance from the American minister in solving a wide range of problems having to do with money.
A former infantry major who signs himself Dalgres, writing from Paris on September 19, encloses three bills of exchange amounting to 1710 l.t. sent to him from Nantes. He has already presented them to banker Grand who said the affair must be conducted through Franklin. A note in Chaumont’s hand specifies that the papers seem to be in order but that payment should be made only on the originals because the notaries in Les Cayes (a town in St. Domingue) would not be able to detect a forgery. A notation indicates that this letter was answered on September 20th, but we have no further record of the response.
From Rabastens in the Albigeois comes a letter written on September 29 by a chevalier de Poteins. He alludes to a previous message (presumably lost) in which he had asked Franklin to help him cash in French currency the sum of 134 continental dollars which he owns. Please answer him soon. His needs are pressing.
Sir John Lambert, the Parisian banker who had already communicated with Franklin on June 20 (XXXII, 45), writes in English on September 26. He pleads the cause of “a poor American captain,” Benjamin Bucktrout, whose three bills of the U.S.A., amounting to a total of 120 dollars, were refused by Franklin because they had not been duly endorsed. The writer, having already returned them to the Amsterdam bank from which they emanated, now offers that bank’s guarantee and his own as to their validity. Could Franklin please reconsider? He did, as attested by an endorsement in Temple’s hand, crediting his grandfather’s change of mind to “consideration of this Letter.”
These are the straightforward cases. The others are somewhat more complex.
Four correspondents relate a tale of woe. Louis Gourlet Duplessÿ, a former sergeant in Col. Livingston’s regiment, pensioned as an invalid by the United States of America, is currently living in Noyon, Picardy. He had been residing for twenty-six years in Quebec when the Anglo-American war broke out and rather than take up arms against France and the United States, as the new Governor wanted him to do after the fall of Quebec, he threw his fate with that of the United States, raised a corps of fifty Canadians, took part in several battles—the last of them in Rhode Island—and was captured. It was impossible for him to go back to Canada after his exchange, so he decided to rejoin his family in Paris. While in the capital in July, 1780, he paid a visit to Franklin and obtained the promise of his protection, along with some financial help. Finally back with his own people in Noyon, he discovered that his own little capital had been spent in his absence. On August 11 he sends Franklin a letter (not in his own hand) explaining that his only hope for survival lies in the payment in France of his American pension. Along with his American certificates, the petitioner encloses one from the lieutenant general of police in Noyon. A follow-up, in his own hand this time, is sent on September 13. One year later, on September 10, 1781, Lieutenant Montfort, maître de camp de cavalerie in Noyon, urges Franklin to come to the aid of Duplessÿ and to send back his certificates.
Also returning empty-handed from America, a man named Baudin writes on September 12 from St. Martin on the Ile de Ré. He had left for Pennsylvania, he says, two and a half years previously with a fairly large capital but was captured before disembarking and thrown in a New York jail. As soon as he got out, he enlisted on a privateer. He was soon taken again and sent back to the same jail for another six months, after which he sailed directly for France having lost his entire fortune but for 156 Virginia dollars. He now needs Franklin’s help, desperately. His follow-up message, of October 18, covers the same ground. The sole difference is that the 156 dollars have become 165.
Salvator Le Séque, a sailor, living in Lorient, sends to “Monseigneur franqueline en Bassadeur des ámériquins” an undated letter sometime around August 12. His son Louis Salvator Le Séque was working as a cabin boy. The ship on which he served perished, and the father now seeks his son’s share of the prize money. Franklin endorsed the letter, “Gave this poor Man 6 Livres.”
Captain Richelot, writing from Rennes on October 1, suffered tribulations that exceed all others. Sent back to France after the fall of Charleston, he was captured five times, four times at sea and the fifth in Charleston. He is presently so debilitated by the lack of food that he keeps falling ill, which has prevented him from taking Franklin’s orders in Paris. Worse yet, the enemy has confiscated all the money he has earned in commerce while employed by Congress and he is left with only some continental paper currency that is non-negotiable in France. What he desires from Franklin is a letter that will insure that his military advancement is not hampered by his lengthy stay in Europe. He also wants guidance as to the necessary steps to preserve the value of the currency he holds, now that a congressional resolution has altered the size of bills, as he heard on the day of his departure.
Some correspondents are not too happy with the way Franklin is reacting to their requests. On September 15, the Nantes firm of Wilt & Delmestre, Junr. complains that he is too slow in accepting the bills of exchange drawn upon him in America: some of them have been almost one month in his hands, not causing them any anxiety but much inconvenience. Convinced that this is simply a matter of negligence on the part of Franklin’s secretaries, they urge him to remedy the situation. Franklin noted “Repondue” on the top of their letter.
The Italian poet Bassi reminds Franklin in no uncertain terms, on September 18, that some two months previously Franklin had tacitly agreed to subscribe for six copies of Bassi’s forthcoming Recueil de poésies Italiennes, i.e., Franklin let the poet know by an intermediary that his answer would be coming via the petite poste. Now that the printer is about to insert the names of the subscribers, it is time to pay the fifty-four l.t. that are due. He repeats his reminder the following day and sends a messenger to collect the money. Both letters come from Paris.
The last two letters in this category have to do with money in a more oblique way. Madame Dubois’ message of September 2 is quite mysterious. Franklin, it seems, promised to give her some advice and she rejoices in the thought that he is not confusing her with those indelicate souls whose only idol is money. Sensing that he trusts her, she will explain her case in a totally open way when she has the honor of meeting him the following Monday around 9 a.m. if that day and time are convenient to him.
As to Joseph Blanchard, who writes on September 28 in the third person, he has a complicated story to tell. While serving two masters, Teyleur and Trambell (Tyler and Trumbull) as interpreter, he has been accused of stealing two bags of money that had been furnished by the Grand bank and left for a night in John Adams’s residence at the Hôtel de Valois. He in turn intimates that the theft was committed by his colleague Provin. Foucault (Chaumont’s son-in-law?), Ostinn (Austin?) and someone named Jackson at the Hôtel de York (probably Edward Jackson Jones who wrote from there on July 13, below) also figure in his hopelessly garbled account. Conclusion: he requests Franklin’s protection and help.
Three people pine for news. The marquise de Castries—whose husband was to become minister of the navy the following month—wonders on September 14 whether Franklin can tell her anything about her son who is part of the squadron led by Ternay and Rochambeau. She hears that it has reached Rhode Island.
A man named Bertrand, who identifies himself as ancien commissaire des guerres aux colonies, writes on September 29 from Paris to enquire whether Franklin knows anything about Joseph Redmond, an Irishman who has been for forty years a resident of Philadelphia and who was a sheriff there about eight years ago. Is he still alive? If not, when did he die? This is of the utmost importance for the writer, who was in conversation with Vergennes when Franklin arrived the previous day in the company, as he later learned from Gérard de Rayneval, of a visitor from Philadelphia. Franklin apparently failed to answer this query, for Bertrand wrote again, on January 10, 1781, inclosing a duplicate of his first letter, at the suggestion of Rayneval.
From Ludwigsburg in the duchy of Württemberg comes, on October 31, a request from Gottlob Friedrich Ruthardt, a merchant. His brother Christian Wilhelm emigrated to Philadelphia six years ago to make his fortune in commerce. No news was received from him after the first two years and now a letter from Baltimore talks about his death. The writer begs Franklin to inquire about the matter and, if need be, to have a death certificate sent to him. A notation on a French abridged version of this long letter (written originally in German) indicates that it was answered. Indeed, in his follow-up note of December 9, in German, Ruthardt acknowledges Franklin’s letter of November 14. Our assumption is that Franklin said that he did not know the fate of Ruthardt’s brother, as the writer now encloses three identical letters to Evangelical Lutheran clergymen at Philadelphia, as well as two letters from relatives of his, with a request that Franklin forward them.

Other people need Franklin’s help in forwarding their mail to America.
From the Academy at Liege, W. Brent asks on July 17 for two letters to be sent off. He presumes Franklin has heard of the battles in the West Indies and the defeat of the Americans. He writes again on July 25, enclosing another letter and giving war news. Both his messages are in English.
On August 1, Tudesq, the mayor of Cète (Sète in Languedoc), begs Franklin to forward a package to his brother-in-law, Jean Thouron, a sea captain who has built several ships in Maryland (or maybe in Virginia) in unsuccessful attempts to send merchandise to France. The writer plans to ship a second packet, just to be safe. Franklin’s love of humanity, and of the French in particular, is so well known that he feels no qualms in doing so.
A lieutenant-colonel of a regiment of dragoons named Forestier encloses two letters that are to be remitted to M. de Villefranche. He is writing from Angers on September 5.
Using English on September 18, Alexander Gordon, principal of the “Scotch College” (Collège des Ecossais) in Paris, avails himself of the privilege of being a friend of Mrs. Strange to enclose some letters for Mr. Griffin. “One of them is from his Lady’s Aunts and, I suppose, contains nothing of any importance.”
The wife of Mr. de Flad, captain of the Royal Deux-Ponts regiment currently in the Rochambeau corps in America, has asked her friend de Puchelbel to help her send a letter safely to her husband either through Franklin or any other way he indicates. Writing from Paris on October 3, Puchelbel asks BF to add her letter to his packets to America.
In German and in a very shaky hand Baron Wilhelm Augustine von Steuben entreats Franklin, on October 18, to forward letters to his son. His letter comes from Cüstrin.
Finally, no survey of favor-seekers would be complete without people who recommend themselves or others.
J. Lepine, who lives in Paris, thanks Franklin on November 13 in excellent English for having recommended his translating abilities to a Mr. Bromfield who in turn recommended him to Mr. Andrews. They have both been satisfied enough to give him written certificates. He now humbly solicits the continuance of such august patronage.
On July 26, Fallavel, who repeatedly refers to Franklin as his friend, renews a plea: to grant a letter of introduction to America in favor of young Dezoteux, whose own message to him is enclosed.
On July 14, a receveur des impositions named Jacqué, who writes from Châtillon-sur-Sèvre, pleads with Franklin to communicate his remedy against dropsy. He has long wanted to ask this but has refrained for fear of committing an indiscretion. Now, thinking of the good this would do in his province of lower Poitou and mindful of Franklin’s benevolence, he feels emboldened.
Joseph Mazurié makes an impassioned plea on September 18 for the use of Landerneau as a Breton port and for the freedom of maritime commerce in general. He is indignant because two American ships have been forbidden to unload their cargo anywhere but in Brest and urges Franklin to discuss the matter with the controller general of finance. He encloses the text of the memorandum he would like Franklin to send.
 
Monsieur.
Bordeaux Ce 5 julliet 1780.
Estant un militaire qui connaist très peu Le cours des especes en papiers des colonies uniées un particulier qui en estait pourvú, et qui me devait m’en ayant donné en payement une assez forte Somme, je vous serais bien obligé de me faire donner Les Moyens d’en avoir le payement, Ou au moins de me faire indiquer ou il faut faire enregistrer ma Creance Sur Les colonies uniées, et Si elle porte interest. Malgré que j’eusse grand besoin de Ces fonds, je suis trop bon Cytoyen pour ne pas prendre patience, ainsy que tous les arrangemens que voudrat faire Le congrés, La seule chose que je desire de Sçavoir c’est comment il faut S’y prendre pour assurer en france la créance, et a quelles epoques a peu pres on serat payé.
Je vous demande mille pardons de troubler un instant des moments qui Sont tous Si pretieux pour L’humanité et pour ma patrie, je vous prie de Croire que l’estime et La Veneration que jay L’honneur de vous porter egalent Le Respect avec Lequel je suis Monsieur Vostre très humble Serviteur
Le Mqis DE Valory colonel d[torn:’infanterie]Chez mr. Le grix president des tresoriersde france a Bordeaux
